DETAILED ACTION
Allowable Subject Matter
Claims 1-6 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach, suggest, or disclose a quality control station as described which captures images of sheets with drive and a target holder holding an optical target in which that drive is positioned above the path of transportation and id configured for displacing the target holder between a rest position, in which the target holder is outside of the viewing area of the camera and a calibration position in which the target holder is arranged in the viewing area of the camera – as is recited in amended claim 1.  Claim 1 additionally requires that the system must include a carrier arm that connects the target holder to the drive and must be used to move the target holder in accordance with the movement of the drive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R WALLACE whose telephone number is (571)270-1577.  The examiner can normally be reached on Monday-Friday from 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R WALLACE/Primary Examiner, Art Unit 2615